EXHIBIT 21 SUBSIDIARIES OF THE MAJESTIC STAR CASINO, LLC Name Jurisdiction of Incorporation or Organization Names under Which the Subsidiaries Do Business The Majestic Star Casino Capital Corp Indiana Majestic Star Casino Majestic Star Casino Capital Corp. II Indiana Majestic Star Casino Capital Corp. II Barden Mississippi Gaming, LLC Mississippi Fitzgeralds Casino & Hotel Barden Colorado Gaming, LLC Colorado Fitzgeralds Casino The Majestic Star Casino II, Inc. Delaware Majestic Star Casino & Hotel
